The appellant was convicted under an affidavit which charged that he "had in his possession, spirituous, vinous, fermented, malted, or other intoxicating or prohibited liquor since January 25, 1919."
The first ground of demurrer raises the proposition that the act under which the affidavit is made has been superseded by the Eighteenth Amendment to the Constitution of the United States, and the act of Congress known as the Volstead Act (41 Stat. 305). This proposition has been decided adversely to appellant's contention in State of Rhode Island v. Palmer,253 U.S. 350, 40 Sup. Ct. 486, 64 L.Ed. 946; Com. v. Nickerson,236 Mass. 281 N.E. 273, 10 A.L.R. 1568; Ex parte Ramsey (D. C.) 265 Fed. 950; State v. Hosmer, 144 Minn. 342,175 N.W. 685; City of Shreveport v. Marx, 148 La. 31, 86 So. 602.
The affidavit charges an offense under Acts 1919, p. 7, § 2, which makes it a crime for any one to have in possession any prohibited liquor, and the intoxicating liquor is a prohibited liquor. It is also provided in this acts (Act 1919, p. 7, § 1) that the term "prohibited liquors and beverages" shall include all brewed or fermented liquors and beverages by whatever name called.
It was not necessary to allege the kind of prohibited liquor nor the quantity of liquor the defendant had in his possession. Under the act of 1919 it is a crime to have in one's possession "any" prohibited liquor "in any quantity whatsoever."
There was no reversible error in sustaining the solicitor's objection to the question propounded to the defendant. The fact, if it be a fact, that the arresting officers had a warrant for Bob Logan for a like offense, *Page 167 
and that the defendant was mistaken for him, could have thrown no light on defendant's guilt, vel non, as regards this particular charge against him.
Refused written charge 2 is a duplication of given written charge 1.
The evidence being in conflict, the general affirmative charge was properly refused.
Charge 4 is bad, in that it uses the word "possibility." Nichols v. State, 100 Ala. 23, 14 So. 539. It also predicates a finding upon consideration of only a part of the evidence. Cheney v. State, 172 Ala. 368, 55 So. 803.
There is no error in the record, and the judgment of the trial court is affirmed.
Affirmed.
                              On Rehearing.
If as a matter of fact the defendant could show that the state's witness Philips first charged another other than the defendant with the commission of the offense, and when he found that the party first accused was not at the hotel on the night of the alleged purchase by him of the whisky, that he then charged the defendant as the guilty party, we are convinced that he should have been allowed to show these facts. The trial court refused to allow appellant to make this proof. Philips was the only witness for the state, and if the defendant had been allowed to make the above proof it was competent to go to the jury, to be considered by them, in determining the identity of the guilty party, and in determining what credibility should be given to the witness Philips. If proven, those facts would have tended to bear out the defendant's contention that he was not the guilty party. We are fully convinced that the judgment of affirmance on this account should be set aside, and that the defendant's application for rehearing should be granted.
Application for rehearing granted, judgment of affirmance set aside, the judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.